DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 4-7 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.	3
IV. Claim Rejections - 35 USC § 102	5
A. Claims 1, 8-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,759,220 (“Ogihara”).	5
V. Claim Rejections - 35 USC § 103	15
A. Claims 1, 4-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0316849 (“Kanno”) in view of Ogihara.	15
VI. Response to Arguments	26
A. Ogihara	26
B. Kanno	28
Conclusion	28


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/28/2021 has been entered.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
A. Claims 4-7 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
With regard to the transitional phrase, “consisting of”, MPEP 2111.03(II) states,
The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention).  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. 
(Emphasis added)
Currently, independent claim 1 uses the transitional phrase, “consisting of”, to limit the composition the polysiloxane polymer to the components of formula (I), i.e. 
… the composition comprising a polymer consisting of a polysiloxane that is a hydrolysis condensate of a hydrolyzable silane containing a silane of the following Formula (1):
R1aR2bSi(R3)4-(a+b)   Formula (1)
(claim 1; emphasis added)
Therefore, the polysiloxane is limited to only the composition of Formula (1) as delineated in claim 1.  
Pursuant to MPEP 2111.03(II), a dependent claim directed to the composition of the polysiloxane may only further limit the elements already recited in claim 1 in order to be further limiting of the breadth of the polysiloxane composition already recited.  By contrast, each of dependent claims 4-8 adds additional elements to the polysiloxane, itself, that are not a subset of the elements recited in claim 1 for said polysiloxane composition.  Therefore, dependent claims 4-8 are of improper dependent form. 
For the purposes of examination with respect to the prior art, it will be presumed that the composition of the polysiloxane is not limited, despite the current wording of the claim. 


IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 8-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,759,220 (“Ogihara”).
With regard to claim 1, Ogihara discloses,
1. (Currently Amended) A method for producing a resist underlayer film 4 [col. 5, line 59 to col. 6, line 31], the method comprising 
[1] applying a composition for forming a silicon-containing resist underlayer film 4  [Figs. III-a, III-b; col. 7, lines 45-50; col. 34, lines 8-28] onto a semiconductor substrate 1/2/3 [col. 8, lines 11-24], the composition comprising 
[2] a polymer consisting of a polysiloxane [R1Bb1R2Bb2R3Bb3Si(R0B)(4-b1-b2-b3)  formula (B-I)] that is a hydrolysis condensate of a hydrolyzable silane containing a silane [col. 6, lines 5-31, cols. 13-20] of the following Formula (1):
R1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2; and
[3] baking the composition to form the silicon-containing resist underlayer film [col. 34, lines 8-28],
4 is subsequently used as a mask layer 4a, 4a' in a step of removing the mask layer 4a' with a hydrogen peroxide-containing chemical after transfer of a pattern to an underlayer 3 by a lithography process [Figs. VII-a through IX-a and VII-b through IX-b; col. 35, line 14 to col. 36, line 41 –especially col. 36, lines 7-41].  
With regard to feature [2] of claim 1, several unit structures bonded to the Si atom including a carbonyl group-containing functional group are shown in columns 13-20, i.e. the R1B,  R2B, and R3B, groups,  e.g. the following:

    PNG
    media_image2.png
    127
    260
    media_image2.png
    Greyscale

(Col. 13)
See also the actual production examples: 

    PNG
    media_image3.png
    87
    273
    media_image3.png
    Greyscale

 (Col. 38)
The Monomer 105, above, meets the requirements of feature [2] of claim 1, wherein R1 has the structure of formula (1-1), wherein T1 is the bicyclic alkylene group, and T2 is the tert-butyl group, wherein R3 is methoxy, and wherein “a” is 1 and “b” is 0.
In addition, Ogihara explains that the Si-containing monomers, such as monomer 105 above, are hydrolyzed to produce the claimed “polymer consisting of a polysiloxane” by 
The molecular weight of silicon-containing compound to be obtained can be adjusted by selection of monomer and control of reaction condition in polymerization.  When a silicon-containing compound having a weight average molecular weight more than 100,000 is used, a foreign matter and uneven coating may be caused.  A silicon-containing compound having a weight average molecular weight of 100,000 or less, more preferably 200 to 50,000, further preferably 300 to 30,000 is preferably used. Data involved in the weight average molecular weight are represented by molecular weight in terms of polystyrene, measured using polystyrenes as a standard substance by gel permeation chromatography (GPC) using RI as a detector and tetrahydrofuran as an eluting solvent.
(Ogihara: col. 33, lines 46-59; emphasis added)
This is further corroborated by example compositions shown in Tables 1 and 2 at columns 38-39 of Ogihara, which show that the polysiloxanes are first produced (i.e. the B-1 through B-6 compositions in Table 1) before being mixed with the Ti-containing component (i.e. the A-1 through A-3 compositions as shown in Table 2), as further explained at col. 38, lines 42-47.    
As such, the evidence of record shows that the resist underlayer composition “comprises a polymer consisting of a polysiloxane …” 

With regard to feature [4] of claim 1, Ogihara explicitly states that the removal of the exposed area of the resist underlayer residue 4a', i.e. the claimed “mask layer”, is removed by a wet stripping method (Ogihara: col. 7, lines 64-67, col. 36, line 11) wherein “a stripper containing hydrogen peroxide is preferably used” (Ogihara: col. 36, lines 15-16; emphasis added) and that the wet stripping is carried out by “immers[ing] into a stripper of preferably 0 to 80 ºC., more preferably 5 to 60 ºC.” (Ogihara: col. 36, lines 24-27; emphasis added).  Therefore, gas etching is not used.


With regard to claims 8, Ogihara further discloses,
8. (Currently Amended) The method according to claim 1, wherein the composition further comprises a photoacid generator [col. 33, lines 60-64].

With regard to claim 9, Ogihara further discloses,
9. (Currently Amended) The method according to claim 1, wherein the composition further comprises a metal oxide [i.e. titanium oxide].  
The titanium oxide is formed by hydrolysis of the titanium precursor component defined by formula A-I, i.e. Ti(OR0A)4, simultaneously with the hydrolysis of the polysiloxane precursor defined by formula B-I (supra), which inherently results in formation of Ti-O bonds.  In regard to the hydrolyzing of the Ti(OR0A)4, Ogihara states,
It is preferable that the composition for forming a titanium-containing resist underlayer film contain, as a component (A), a titanium-containing compound obtained by hydrolysis and/or condensation of one or more kinds of titanium compounds represented by the following general formula (A-I): 
Ti(OR0A)4, (A-I) 
(Ogihara: col. 5, lines 59-65; emphasis added)
It is preferable that the composition for forming a titanium-containing resist underlayer film contain, as a component (B), a silicon-containing compound obtained by hydrolysis and/or condensation of one or more kinds of silicon compounds represented by the following general formula (B-I): 
R1Bb1R2Bb2R3Bb3Si(R0B)(4-b1-b2-b3)  formula (B-I) (B-I)
(Ogihara: col. 6, lines 5-12; emphasis added)
Moreover, the Instant Application provides evidence that the metal oxide is added in the same manner, i.e. by hydrolysis of the metal alkoxide:
hydrolysis catalyst include titanium chelate compounds, such as triethoxy mono(acetylacetonato)titanium; zirconium chelate compounds, such as triethoxy mono(acetylacetonato)zirconium; and aluminum chelate compounds, such as tris(acetylacetonato)aluminum.
(¶¶ 83-84 of US 2020/0041906, which is the pre-grant publication of the Instant Application; emphasis added)
Otherwise, the Instant Application would fail the written description requirement under 35 USC 112(a) for claim 9, for failing to indicate how the metal oxide is introduced to the underlayer composition.
Thus, it is held, absent evidence to the contrary, that titanium oxide is inherently formed by the hydrolysis of precursor A-I.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.) 

With regard to claim 10, Ogihara further discloses,  
10. (Currently Amended) The method according to claim 1, wherein the hydrogen peroxide-containing chemical is an aqueous solution containing ammonia and hydrogen peroxide, an aqueous solution containing hydrochloric acid and hydrogen peroxide, an aqueous solution containing sulfuric acid and hydrogen peroxide, or an aqueous solution containing hydrofluoric acid and hydrogen peroxide [col. 36, line 11-36].  

With regard to claim 12, Ogihara further discloses,
12. (Currently Amended) A method for producing a semiconductor device, the method comprising the steps of: 
[1] applying a composition for forming a resist underlayer film 4 onto a semiconductor substrate 1/2/3 [col. 8, lines 11-24], 
[2] the composition comprising a polymer consisting of a polysiloxane that is a hydrolysis condensate of a hydrolyzable silane containing a silane of the following Formula (1):
R1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2,
following the applying, baking the composition, to thereby form a resist underlayer film 4 [Figs. III-a, III-b; col. 7, lines 45-50; col. 34, lines 8-28]; 
[4] applying a resist composition 5 onto the resist underlayer film 4 to thereby form a resist film 5 light [Figs. IV-a, IV-b; col. 7, lines 50-52; col. 34, line 29 to col. 35, line 16];
[5] exposing the resist film 5 to light [Figs. V-a, V-b; col. 7, lines 52-56; col. 35, lines 17-34];
[6] 
[4] developing the resist film 5 after the light exposure to thereby form a resist pattern 5a [Figs. VI-a, VI-b; col. 7, lines 52-56; col. 35, lines 35-55]; 
[7] [5] etching the resist underlayer film 4 with the resist pattern 5a [Figs. VII-a, VII-b; col. 7, lines 56-59; col. 35, lines 56-65];
[8] [6]processing the semiconductor substrate 1/2/3 with the patterned resist 5a and resist underlayer film 4a, 4a' [Figs. VI-a through IX-a and VI-b through IX-b; col. 7, lines 59-67; col. 35, line 56 to col. 36, line10]; and
[9] [7]removing a mask layer 4a' with a hydrogen peroxide-containing chemical without gas etching [col. 7, lines 64-67; col. 36, line 11-41].  
With regard to feature [9] of claim 12, as explained above under claim 1, Ogihara explicitly states that the removal of the exposed area of the hard mask 2 and the resist underlayer residue 4a', i.e. the claimed “mask layer”, is removed by a wet stripping method (Ogihara: col. 7, lines 64-67, col. 36, line 11) wherein “a stripper containing hydrogen peroxide is preferably used” (Ogihara: col. 36, lines 15-16; emphasis added) and that the wet stripping is carried out by “immers[ing] into a stripper of preferably 0 to 80 ºC., more preferably 5 to 60 ºC.” (Ogihara: col. 36, lines 24-27; emphasis added).  

With regard to claims 14 and 15, Ogihara further discloses,
14. (Previously Presented) The method for producing a semiconductor device according to claim 12, wherein the substrate 1/2/3 is processed by etching or ion implantation [Figs. VII-a through IX-a and VII-b through IX-b; col. 7, lines 56-67; col. 35, line 56 to col. 36, line10].  
3 including the resist or the resist underlayer film 4a' [id.].

With regard to claim 13, Ogihara further discloses,
13. (Currently Amended) A method for producing a semiconductor device, the method comprising the steps of: 
[1] forming an organic underlayer film 3 on a semiconductor substrate 1/2 [Figs. II-a, II-b; col. 8, lines 11-24; col. 7, lines 40-45; col. 8, lines 40-52]; 
[2] applying a composition for forming a resist underlayer film 4 according to claim 1 onto the organic underlayer film 3, 
[3] the composition comprising a polymer consisting of a polysiloxane that is a hydrolysis condensate of a hydrolyzable silane containing a silane of the following Formula (1):
R1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2,
[4] following the applying, baking the composition, to thereby form a resist underlayer film 4 [Figs. III-a, III-b; col. 7, lines 45-50; col. 34, lines 8-28]; 
[5] applying a resist composition 5 onto the resist underlayer film 4 to thereby form a resist film 5 [Figs. IV-a, IV-b; col. 7, lines 50-52; col. 34, line 29 to col. 35, line 16];
[6] exposing the resist film 5 to light [Figs. V-a, V-b; col. 7, lines 52-56; col. 35, lines 17-34]; 
[7] developing the resist film 5 after the light exposure to thereby form a resist pattern 5a [Figs. VI-a, VI-b; col. 7, lines 52-56; col. 35, lines 35-55]; 
[8] etching the resist underlayer film 4 with the resist pattern 5a [Figs. VII-a, VII-b; col. 7, lines 56-59; col. 35, lines 56-65]; 
[9] etching the organic underlayer film 3 with the patterned resist underlayer film [Figs. VIII-a, VIII-b; col. 7, lines 59-64; col. 35, line 66 to col. 36, line 6]; 
[10] processing the semiconductor substrate 1/2 with the patterned organic underlayer film 3 [Figs. IX-a, IX-b; col. 7, lines 64-67; col. 36, lines 7-10]; and 
[11] removing a mask layer 4a' with a hydrogen peroxide-containing chemical without gas etching [col. 7, lines 64-67; col. 36, line 7-41].
With regard to feature [11] of claim 13, as explained above under claims 1 and 12, Ogihara explicitly states that the removal of the exposed area of the hard mask 2 and the resist 4a', i.e. the claimed “mask layer”, is removed by a wet stripping method (Ogihara: col. 7, lines 64-67, col. 36, line 11) wherein “a stripper containing hydrogen peroxide is preferably used” (Ogihara: col. 36, lines 15-16; emphasis added) and that the wet stripping is carried out by “immers[ing] into a stripper of preferably 0 to 80 ºC., more preferably 5 to 60 ºC.” (Ogihara: col. 36, lines 24-27; emphasis added).  

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1, 4-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0316849 (“Kanno”) in view of Ogihara.
Kanno shares a common assignee and two common inventors to the Instant Application but has a publication date (15 November 2015) that predates the earliest effective filing date of the instant application (03/31/2017) by more than one year; therefore, there are no exceptions under 35 USC 102(b)(1) to overcome Kanno.
With regard to claim 1, Kanno discloses,
1. (Currently Amended) A method for producing a resist underlayer film, the method comprising 
[1] applying a composition for forming a silicon-containing resist underlayer film [Title, Abstract] onto a semiconductor substrate [¶¶ 21, 22, 150], 
[2] the composition comprising a polymer consisting of a polysiloxane [¶ 12: Formula (1)] is that a hydrolysis condensate of a hydrolyzable silane [Abstract] containing a silane of the following Formula (1):
1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2, 
[See Kanno: ¶ 12: Formulas (1-1), (1-2), (1-3); ¶¶ 28-37, 60-62]; and
[3] baking the composition to form the silicon-containing resist underlayer film [¶¶ 20-22, 150],
[4] wherein the silicon-containing resist underlayer film is subsequently used as a mask layer in a step of … transfer of a pattern to an underlayer by a lithography process [abstract; ¶¶ 21, 22, 161, 163].  
This is all of the features of claim 1 disclosed in Kanno.

With regard to feature [4] of claim 1 and claim 10,
[4] wherein the silicon-containing resist underlayer film is subsequently used as a mask layer in a step of removing the mask layer with a hydrogen peroxide-containing chemical after transfer of a pattern to an underlayer by a lithography process.
10. (Currently Amended) The method according to claim 1, wherein the hydrogen peroxide-containing chemical is an aqueous solution containing ammonia and hydrogen peroxide, an aqueous solution containing hydrochloric acid and hydrogen peroxide, an aqueous solution containing sulfuric acid and hydrogen peroxide, or an aqueous solution containing hydrofluoric acid and hydrogen peroxide.
Kanno discloses the use of the resist underlayer as a mask for pattern transfer by a lithography process (supra), but does not discuss that, after the silicon-containing resist underlayer film is used to transfer a pattern to an underlayer, it is “used as a mask layer in a step of removing the mask layer with a hydrogen peroxide-containing chemical”.
As explained above, Ogihara teaches that it is known to remove the silicon-containing resist underlayer film 4 having at least some of the same compositions as those used in Kanno, using a hydrogen-peroxide-containing solution, after having used said resist underlayer film 4 being used as a mask 4a, 4a' in a lithography process (supra).  In addition, Ogihara teaches that the hydrogen-peroxide solution further contains component recited in claim 10:
10. (Currently Amended) The method according to claim 1, wherein the hydrogen peroxide-containing chemical is an aqueous solution containing ammonia and hydrogen peroxide, an aqueous solution containing hydrochloric acid and hydrogen peroxide, an aqueous solution containing sulfuric acid and hydrogen peroxide, or an aqueous solution containing hydrofluoric acid and hydrogen peroxide [Ogihara: col. 36, line 11-36].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydrogen-peroxide-containing solution of Ogihara in a wet stripping process to remove the mask including said resist underlayer film in Kanno because Ogihara teaches that it is known to remove a mask made from at least some of the same silicon-containing resist underlayer compositions using a hydrogen peroxide-containing solution.  As such, the removal solution amounts to obvious material choice.  (See MPEP 2144.07.)  The benefit would be to clean the mask residue from the substrate after its use.
As to capacity of the resist underlayer composition in Kanno to be removed “with a hydrogen peroxide-containing chemical”, although Kanno is silent to this, inasmuch as the composition for forming the silicon-containing resist underlayer film disclosed in Kanno (supra) is the same as claimed, it is held, absent evidence to the contrary that the Kanno resist underlayer composition is removable “with a hydrogen peroxide-containing chemical”.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claims 1 and 10.

With regard to claims 4-6, Kanno further discloses
4. (Currently Amended) The method according to claim 1 wherein the polysiloxane further has a unit structure including an amide group-containing organic group [¶ 12, formula (2-1); ¶ 63, formula (2-2-1)].
5. (Currently Amended) The method according to claim 4, wherein the amide group is a sulfonamide group or a diallyl isocyanurate group [¶ 63, formula (2-2-1)].  
6. (Currently Amended) The method according to claim 1, wherein the polysiloxane is a cohydrolysis condensate of a hydrolyzable silane containing a silane of Formula (1) and a silane of the following Formula (2):
R4aR5bSi(R6)4-(a+b)   Formula (2)
4 is an organic group of the following Formula (2-1) or (2-2):

    PNG
    media_image4.png
    220
    400
    media_image4.png
    Greyscale

and is bonded to the silicon atom via an Si-C bond; 
R5 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R6 is an alkoxy group, an acyloxy group, or a halogen atom; 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2; and 
* is a site of bonding to the silicon atom directly or via a linking group.
The silicon-containing resist underlayer composition disclosed in Kanno further includes the hydrolyzable silane formula (2), i.e. R4aR5bSi(R6)4-(a+b) which is the same as claimed formula (2) (Kanno: ¶ 12).  Claimed formula (2-1) is the same as formula (2-1) in Kanno (id.), i.e. an amide.  The co-hydrolysis of formulas (1) and (2) results in, in one example, structural units including the diallyl isocyanurate group shown as formula (2-2-1) in paragraph [0063].  

With regard to claim 7, Kanno further discloses,
7. (Currently Amended) The method according to claim 1, wherein the polysiloxane is a cohydrolysis condensate of a hydrolyzable silane containing 
[1] a silane of Formula (1), 
[2] a silane of the following Formula (2):
R4aR5bSi(R6)4-(a+b)   Formula (2)
wherein R4 is an organic group of the following Formula (2-1) or (2-2):

    PNG
    media_image4.png
    220
    400
    media_image4.png
    Greyscale

and is bonded to the silicon atom via an Si-C bond; 
R5 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R6 is an alkoxy group, an acyloxy group, or a halogen atom; 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2; and 
* is a site of bonding to the silicon atom directly or via a linking group [see discussion under claim 6 for Formula (2)], and 
[3] an additional silane, and the additional silane is at least one silane selected from the group consisting of a silane of the following Formula (3):
R7aSi(R8)4-a   Formula (3)
wherein R7 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; R8 is an alkoxy group, an acyloxy group, or a halogen atom; and a is an integer of 0 to 3, and 
[4] a silane of the following Formula (4):
[R9cSi(R10)3-c]2Yb   Formula (4)
wherein R9 is an alkyl group and is bonded to the silicon atom via an Si-C bond; 
R10 is an alkoxy group, an acyloxy group, or a halogen group; 
Y is an alkylene group or an arylene group; 
b is an integer of 0 or 1; and 
c is an integer of 0 or 1.
Claimed formulas (3) and (4) are the same as formulas (3) and (4) disclosed in Kanno in paragraph [0016], which are indicated to be hydrolyzable along with each of formulas (1) and (2) (id.). 

With regard to claims 8, Kanno further discloses,
8. (Currently Amended) The method according to claim 1, wherein the composition further comprises a photoacid generator [¶ 116].

With regard to claim 9, Kanno further discloses,
9. (Currently Amended) The method according to claim 1, wherein the composition further comprises a metal oxide.  
Kanno inherently introduces metal oxide in the same manner as in the Instant Application, i.e. by the metal-alkoxide-containing catalyst (Kanno: ¶¶ 80-82; ¶¶ 83-84 of US 2020/0041906, which is the pre-grant publication of the Instant Application; emphasis added).  Otherwise, the Instant Application would fail the written description requirement under 35 USC 112(a) for claim 9, for failing to indicate how the metal oxide is introduced to the underlayer composition.  Thus, it is held, absent evidence to the contrary, that either of titanium oxide and zirconium oxide is inherently formed by the hydrolysis of the hydrolysis catalyst.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

With regard to claim 12, Kanno discloses,
12. (Currently Amended) A method for producing a semiconductor device, the method comprising the steps of: 
[1] applying a composition for forming a resist underlayer film onto a semiconductor substrate [¶¶ 21, 22, 150], 
the composition comprising a polymer consisting of a polysiloxane that is a hydrolysis condensate of a hydrolyzable silane containing a silane of the following Formula (1):
R1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2, 
[See Kanno: ¶ 12: Formulas (1-1), (1-2), (1-3); ¶¶ 28-37, 60-62],
[3] following the applying, baking the composition, to thereby form a resist underlayer film [¶ 20-22, 150]; 
[4] applying a resist composition onto the resist underlayer film to thereby form a resist film [¶ 21];
[5] exposing the resist film to light [¶ 21];
[6] [4] developing the resist film after the light exposure to thereby form a resist pattern [¶ 21];  
[7] [5] etching the resist underlayer film with the resist pattern [¶ 21];
[8][6] processing the semiconductor substrate with the patterned resist and resist underlayer film [¶ 21]; and 
Kanno does not discuss whether or not the resist underlayer is removed using hydrogen peroxide and therefore does not teach the final step…
[9][7] removing a mask layer with a hydrogen peroxide-containing chemical without gas etching.  
As explained above, Ogihara teaches that it is known to remove the silicon-containing resist underlayer film 4 having at least some of the same compositions as those used in Kanno, using a hydrogen-peroxide-containing solution after having used said resist underlayer film 4 being used as a mask 4a, 4a' in a lithography process (supra). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydrogen-peroxide-containing solution in a wet stripping process, to remove the mask including said resist underlayer film in Kanno because Ogihara teaches that it is known to remove a mask made from at least some of the same silicon-containing resist underlayer compositions using a hydrogen peroxide-containing solution.  As 

With regard to claims 14 and 15, Kanno further discloses,
14. (Previously Presented) The method for producing a semiconductor device according to claim 12, wherein the substrate is processed by etching or ion implantation [Kanno: ¶¶ 24, 147].  
15. (Previously Presented) The method for producing a semiconductor device according to claim 12, wherein the mask layer is an organic underlayer film including the resist or the resist underlayer film [Kanno: ¶¶ 22, 24, 147].

With regard to claim 13, Kanno in view of Ogihara further teaches,
13. (Currently Amended) A method for producing a semiconductor device, the method comprising the steps of: 
[1] forming an organic underlayer film on a semiconductor substrate [Kanno: ¶¶ 22, 150]; 
[2] applying a composition for forming a resist underlayer film onto the organic underlayer film [Kanno: ¶¶ 21, 22, 150], 
[3] the composition comprising a polymer consisting of a polysiloxane that is a hydrolysis condensate of a hydrolyzable silane containing a silane of the following Formula (1):
R1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2, 
[See Kanno: ¶ 12: Formulas (1-1), (1-2), (1-3); ¶¶ 28-37, 60-62],
[4] following the applying, baking the composition, to thereby form a resist underlayer film [Kanno: ¶ 22]; 

[6] exposing the resist film to light [Kanno: ¶ 22];
[7] developing the resist film after the light exposure to thereby form a resist pattern [Kanno: ¶ 22]; 
[8] etching the resist underlayer film with the resist pattern [Kanno: ¶ 22];
[9] etching the organic underlayer film with the patterned resist underlayer film [Kanno: ¶ 22]; 
[10] processing the semiconductor substrate with the patterned organic underlayer film [Kanno: ¶ 22]; and 
[11] removing a mask layer with a hydrogen peroxide-containing chemical without gas etching [as taught in Ogihara, as explained under claim 12].  

VI. Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
A. Ogihara
Applicant argues that the presence of the hydrolyzed organometallic titanium compound in the resist underlayer composition is excluded by the claim language “the composition comprising a polymer consisting of a polysiloxane …” (Remarks: pp. 11-13).  Examiner respectfully disagrees.  The claims do not limit the presence of other components because of the open-ended claim language “the composition comprising …” which is further made apparent by the Instant Claims that require the claimed resist underlayer composition to include additional components, i.e. a photo-acid generator (claim 8) and a metal oxide (claim 9).  The hydrolyzed organometallic titanium compounds is or includes a metal oxide, TiOx, whether or not it is in 
As explained in the rejection, Ogihara explains that the Si-containing monomers, such as monomer 105, above, are hydrolyzed to produce the claimed “polymer consisting of a polysiloxane” by indicating the polysiloxane is a separate polymer from Ti-containing compound produced by the hydrolysis of the organo-titanium compound.  In this regard, Ogihara states, 
The molecular weight of silicon-containing compound to be obtained can be adjusted by selection of monomer and control of reaction condition in polymerization.  When a silicon-containing compound having a weight average molecular weight more than 100,000 is used, a foreign matter and uneven coating may be caused.  A silicon-containing compound having a weight average molecular weight of 100,000 or less, more preferably 200 to 50,000, further preferably 300 to 30,000 is preferably used. Data involved in the weight average molecular weight are represented by molecular weight in terms of polystyrene, measured using polystyrenes as a standard substance by gel permeation chromatography (GPC) using RI as a detector and tetrahydrofuran as an eluting solvent.
(Ogihara: col. 33, lines 46-59; emphasis added)
This is further corroborated by example compositions shown in Tables 1 and 2 at columns 38-39 of Ogihara, which show that the polysiloxanes are first produced (i.e. the B-1 through B-6 compositions in Table 1) before being mixed with the Ti-containing component (i.e. the A-1 through A-3 compositions as shown in Table 2), as further explained at col. 38, lines 42-47.  
As such, the evidence of record shows that the resist underlayer composition “comprises a polymer consisting of a polysiloxane …” 



B. Kanno
Applicant argues that Kanno does not teach that the resist underlayer is used as a mask (Remarks: p. 13).  However, Kanno explicitly uses the resist underlayer as a mask to transfer a pattern to an underlying layer on a semiconductor substrate such as a silicon wafer (Kanno: ¶¶ 20-22, 163) as explained in the rejection.  
Applicant further argues that Kanno does not disclose the use of a hydrogen-peroxide-containing chemical to remove the patterned resist underlayer mask.  Examiner agrees, but, as in previous Office actions, Ogihara has been and remains to be applied for this teaching. 
Applicant further argues that, because Ogihara is primarily directed to a resist underlayer that is primarily a Ti-containing material, one having ordinary skill in the art would not consider using a hydrogen-peroxide-containing chemical for removal of the primarily Si-containing composition in Kanno (Remarks: p. 14).  Examiner respectfully disagrees.  As stated in the rejection, Examiner finds that, because Ogihara teaches that the resist underlayer film 4 contains at least some of the same polysiloxane, i.e. silicon-containing, compositions as those used in Kanno, the use of a hydrogen-peroxide-containing solution in a wet stripping process, to remove the mask including said resist underlayer film in Kanno would be obvious to one having ordinary skill in the art.  As such, the removal solution amounts to obvious material choice.  (See MPEP 2144.07.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814